













BOSTON SCIENTIFIC CORPORATION




AMENDED AND RESTATED 2011 LONG-TERM INCENTIVE PLAN















--------------------------------------------------------------------------------







1.
ADMINISTRATION



a.Administrator Authority. Subject to the express provisions of the Plan and
except to the extent prohibited by Applicable Laws, the Administrator has the
authority to (i) interpret the Plan; determine eligibility for and grant Awards
and designate the Participants; (ii) determine, modify or waive the terms and
conditions of any Award; (iii) prescribe forms, rules and procedures (which it
may modify or waive); (iv) determine whether to accelerate the vesting of any
Award subject to vesting conditions; (v) determine whether, to what extent, and
under what circumstances Awards may be settled in, or exercised for, cash,
shares of Stock, other securities, other Awards or other property, or canceled,
forfeited, or suspended and the method or methods by which Awards may be
settled, exercised, canceled, forfeited, or suspended; (vi) reconcile any
inconsistency in, correct any defect in and/or supply any omission in the Plan
and any instrument or agreement relating to, or Award granted under, the Plan
(vii) adopt Sub-Plans; and (viii) otherwise do all things necessary to implement
the Plan, including to accommodate any specific requirements of Applicable Laws
for jurisdictions outside of the U.S.
 
b.Amendments. Once an Award Agreement has been provided to a Participant, the
Administrator may not, without the Participant's consent, amend or alter the
terms of the Award so as to affect adversely in any material respect the
Participant's rights under the Award, unless the Administrator expressly
reserved the right to do so in writing at the time of such delivery or if the
Administrator determines that such amendment or alteration is necessary or
desirable to facilitate compliance with Applicable Laws. Notwithstanding any
other provision of the Plan or any Award Agreement, except as provided in
Section 5 herein, the Administrator may not amend, alter, suspend, discontinue
or terminate the Plan or any Stock-based Award previously granted, in whole or
in part, without the approval of the stockholders of the Company (i) to the
extent required by Applicable Laws or (ii) that would (A) increase the total
number of shares of Stock available for Awards under the Plan, (B) replace,
regrant, or exchange for cash or other Awards requiring exercise with an
exercise price that is less than the exercise price of the original Stock-based
Award requiring exercise, (C) lower the exercise price of a previously granted
Stock-based Award requiring exercise, (D) be deemed a “repricing” for purposes
of stockholder approval rules of any securities exchange or inter-dealer
quotation system on which securities of the Company are listed or quoted.


c.Delegation. Except to the extent prohibited by Applicable Laws, the
Administrator may further, in its discretion, delegate to one or more executive
officers of the Company all or part of the Administrator’s authority and duties
with respect to granting Awards to Participants not subject to the reporting
requirements of the Exchange Act, provided that any Award granted pursuant to
such a delegation shall in the case of all Awards, be subject to the standard
terms and conditions for Awards approved by the Administrator and conform to the
provisions of the Plan and such other guidelines as shall be established by the
Administrator from time to time. The Administrator may revoke or amend the terms
of such a delegation at any time, but such revocation shall not invalidate prior
actions of the delegate that were consistent with the terms of the Plan and
applicable guidelines.


d.Finality of Decisions. Unless otherwise expressly provided in the Plan, all
designations, determinations, interpretations, and other decisions under or with
respect to the Plan, any Award or any Award Agreement shall be within the sole
discretion of the Administrator, may be made at any time and shall be final,
conclusive and binding upon all persons, including, without limitation, the
Company and any Affiliate, any Participant, any holder or beneficiary of any
Award, and any stockholder of the Company.




2.
LIMITS ON AWARDS UNDER THE PLAN



a.Number of Shares. Subject to the adjustment provisions in Section 5 below, a
maximum of 170,975,000 shares of Stock (which reflects an increase of 25,375,000
shares of Stock as of the Effective Date) may be subject to Awards granted under
the Plan. For purposes of the foregoing limitation:


(1)Each share of Stock covered by a Stock-based Award granted under the Plan
shall count on the date of grant against the aggregate number of shares
available for grant under the Plan at the ratio of 1:1 in the case of a Stock
Option or SAR, and at the ratio of 1:1.85, in the case of any other Stock-based
Award.


(2)Any Awards that on or subsequent to the Effective Date are cancelled or
forfeited, are settled for cash, or which have lapsed, shall become available
again for grant under the Plan, at the ratio of 1:1, in the case of a Stock
Option or SAR, and at the ratio of 1:1.85, in the case of any other Stock-based
Award.


(3)The following shares of Stock shall become available again for grant under
the Plan at the ratio of





--------------------------------------------------------------------------------





1:1.85: (i) shares of Stock subject to an Award that are withheld by, or
otherwise remitted to the Company to satisfy a Participant’s withholding
obligation with respect to Tax-Related Items for a Stock-based Award other than
a Stock Option or SAR, and (ii) previously owned shares of Stock delivered in
satisfaction of a Participant’s withholding obligations in respect of
Tax-Related Items for an Award other than a Stock Option or SAR.


(4)Shares of Stock subject to an Award may not again be made available for grant
under the Plan if such shares are (i) shares that were subject to a Stock-based
Award requiring exercise and were not issued upon the net settlement or net
exercise of such Stock-based Award, (ii) shares subject to an Award that are
withheld by, or otherwise remitted to, the Company (or to a broker in connection
with a broker- assisted exercise of a Stock-based Award requiring exercise) to
satisfy a Participant’s exercise price obligation upon exercise, (iii) shares
subject to an Award that are withheld by, or otherwise remitted to the Company
to satisfy a Participant’s withholding obligation with respect to Tax-Related
Items upon a Participant’s exercise of a Stock Option or SAR, (iv) previously
owned shares of Stock delivered in satisfaction of a Participant’s exercise
price or withholding obligation for Tax-Related Items in respect of a
Participant’s exercise of a Stock Option or SAR, or (v) shares repurchased on
the open market with the proceeds from the exercise of a Stock-based Award.


(5)To the extent permitted by Applicable Laws, Awards granted in assumption of,
or in substitution or exchange for, awards previously granted, or the right or
obligation to make future awards, in each case by a company acquired by the
Company or any Affiliate or with which the Company or any Affiliate combines,
shall not reduce the shares available for grant under the Plan, nor shall shares
subject to such Awards again be available for Awards under the Plan as otherwise
provided in subparagraph (2). Additionally, in the event that a company acquired
by the Company or any Affiliate or with which the Company or any Affiliate
combines has shares available under a pre-existing plan approved by stockholders
and not adopted in contemplation of such acquisition or combination, the shares
available for grant pursuant to the terms of such pre-existing plan (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
entities party to such acquisition or combination) may be used for Awards under
the Plan and shall not reduce the shares available for grant under the Plan;
provided that Awards using such available shares shall not be made after the
date awards or grants could have been made under the terms of the pre-existing
plan, absent the acquisition or combination, and shall only be made to
individuals who were not Employees prior to such acquisition or combination.


b.Type of Shares. Stock delivered by the Company under the Plan may be
authorized but unissued Stock or previously issued Stock acquired by the Company
and held in treasury. No fractional shares of Stock will be delivered under the
Plan. Any fractional shares of Stock may be settled in cash or rounded down to
the next whole number of shares, in the sole discretion of the Company.


c.Award Limits. Subject to the adjustment provisions in Section 5, hereof, the
maximum number of shares of Stock for which Awards may be granted to any person
in any fiscal year of the Company shall be 3,000,000. The 3,000,000 share limit
shall be proportionally reduced or increased in the case of any applicable
Awards to be earned on the basis of performance over a performance period of
less than or greater than 12 months duration. Subject to these limitations, each
person eligible to participate in the Plan shall be eligible in any year to
receive Awards covering up to the full number of shares of Stock then available
for Awards under the Plan. However, in no event shall the maximum number of
shares subject to Awards which are intended to qualify as ISOs exceed
170,975,000.


d.Non-Employee Director Limit. The maximum number of shares of Stock subject to
Awards granted during a single fiscal year to any Non-Employee Director, taken
together with any cash fees paid to such Non-Employee Director during the fiscal
year, shall not exceed USD 600,000 in total value (calculating the value of any
such Awards based on the grant date fair value of such Awards for financial
reporting purposes).


e.Plan Term. No Awards may be granted under the Plan after the tenth anniversary
of the Board's approval of the Plan. Awards granted within the specific period
may extend beyond that date, however.




3.
ELIGIBILITY AND PARTICIPATION



The Administrator will select Participants from among those key Employees,
Non-Employee Directors and other individuals providing services to the Company
or its Affiliates who may be offered securities registrable pursuant to a
Registration Statement on Form S-8 under the Securities Act and who, in the
opinion of the Administrator, are in a position to make a significant
contribution to the success of the Company and its Affiliates. Eligibility for
ISOs is further limited to those individuals whose employment status would
qualify them for the tax treatment described in Sections 421 and 422 of the
Code.





--------------------------------------------------------------------------------









4.
RULES APPLICABLE TO AWARDS



a.
ALL AWARDS



(1)Terms of Awards. The Administrator shall determine the terms of all Awards
subject to the limitations provided herein. Each Award shall be evidenced by an
Award Agreement.


(2)Performance Criteria. Where rights under an Award depend in whole or in part
on satisfaction of Performance Criteria, actions by the Company that have an
effect, however material, on such Performance Criteria or on the likelihood that
they will be satisfied will not be deemed an amendment or alteration of the
Award.


(3)Nontransferability Of Awards.


(A)Each Award shall be exercisable only by such Participant to whom such Award
was granted during the Participant’s lifetime, or, if permissible under
Applicable Laws, by the Participant’s legal guardian or representative. No Award
may be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by a Participant (including, for the avoidance of doubt, any
transfers in connection with the divorce or other domestic separation of a
Participant) other than by will or by the laws of descent and distribution and
any such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or an Affiliate.


(B)Notwithstanding the foregoing, Awards may be transferred by Participants
residing in the U.S. only as follows and in any event to the extent permitted by
Applicable Laws: (i) ISOs may not be transferred other than by will or by the
laws of descent and distribution and during a Participant's lifetime may be
exercised only by the Participant (or in the event of the Participant's
incapacity, by the person or persons legally appointed to act on the
Participant's behalf); and (ii) to the extent authorized and on the terms
determined by the Administrator, Awards may be transferred by will or by the
laws of descent and, except in the case of ISOs, distribution during the
Participant's lifetime, without payment of consideration, to one or more Family
Members of the Participant.


(C)The terms of any Award transferred in accordance with Section
4(a)(3)(B) above shall apply to the transferee and any reference in the Plan, or
in any applicable Award Agreement, to a Participant shall be deemed to refer to
the transferee, except that (i) transferees shall not be entitled to transfer
any Award, other than by will or the laws of descent and distribution; (ii)
neither the Administrator nor the Company shall be required to provide any
notice to a transferee, whether or not such notice is or would otherwise have
been required to be given to the Participant under the Plan or otherwise; and
(iii) the consequences of a Participant’s employment termination and other
conditions under the terms of the Plan and the applicable Award Agreement shall
continue to be applied with respect to the Participant, including, without
limitation, that a Stock Option shall be exercisable by the transferee only to
the extent, and for the periods, specified in the Plan and the applicable Award
Agreement.


(D)If an Award is claimed or exercised by a person or persons other than the
Participant, the Company shall have no obligation to deliver Stock, cash or
other property pursuant to such Award or otherwise to recognize the transfer of
the Award until the Administrator is satisfied as to the authority of the person
or persons claiming or exercising such Award.


(4)Vesting, Etc. Without limiting the generality of Section 1, but subject to
the Minimum Vesting Conditions, the Administrator may determine and set forth in
the Award Agreement the time or times at which an Award will vest (i.e., become
free of forfeiture restrictions) or become exercisable and the terms on which an
Award requiring exercise will remain exercisable. The Administrator may also
determine and set forth in the Award Agreement the circumstances, including the
termination of employment or other services, upon which the Award shall become
forfeited or cease to continue vesting.


(5)Taxes. The Company and its Affiliates shall be entitled to withhold, or
require a Participant to remit to the Company or one or more of its Affiliates,
as applicable, the amount of any Tax-Related Items attributable to any Awards.
The Company may defer making payment or delivery if any such Tax-Related Items
may be pending unless and until indemnified to its satisfaction, and the Company
shall have no liability to any Participant for exercising the foregoing right.
The Administrator may, in its sole discretion and subject to such rules as it
may adopt, permit or require a Participant to pay all





--------------------------------------------------------------------------------





or a portion of the Tax-Related Items arising in connection with an Award by,
without limitation: (i) having the Participant pay an amount in cash (by check
or wire transfer), (ii) having the Company withhold shares of Stock otherwise
issuable pursuant to the Award that has an aggregate Fair Market Value
approximately equal to the amount to be withheld, (iii) the delivery of shares
of Stock (which are not subject to any pledge or other security interest) that
have been both held by the Participant and vested for at least six (6) months
(or such other period as established from time to time by the Administrator to
avoid adverse accounting treatment under applicable accounting standards) having
an aggregate Fair Market Value approximately equal to the amount to be withheld,
(iii) selling shares of Stock issued pursuant to such Award and having the
Company withhold from the proceeds of the sale of such shares of Stock,
(v) having the Company or an Affiliate, as applicable, withhold from any cash
compensation payable to the Participant, (vi) requiring the Participant to repay
the Company or Affiliate, as applicable, in cash or in shares of Stock, for
Tax-Related Items paid on the Participant’s behalf, or (vii) any other method of
withholding determined by the Administrator that is permissible under Applicable
Laws.


(6)Dividend and Dividend Equivalents. The Administrator may provide for the
right to receive the payment of amounts (payable in cash, Stock, other Awards,
or other property) having an equivalent value of cash dividends or other
distributions payable with respect to shares of Stock subject to an Award if and
in such manner as it deems appropriate, provided, however, that (i) no such
amounts shall be paid or accrued in respect of Awards requiring exercise and
(ii) if the Administrator shall provide for the payment of such equivalents on
Awards, in no event shall any such equivalents be paid unless and until such
Awards shall have vested. In addition, no dividends or other distributions with
respect to Restricted Stock shall be paid prior to vesting, if ever. At the
discretion of the Administrator, any dividends or other distributions may be
deemed invested in additional shares of Restricted Stock or Restricted Stock
Units, vesting, if ever, as and when the underlying Restricted Stock or
Restricted Stock Units, as applicable, vests.


(7)Rights Limited. Nothing in the Plan shall be construed as giving any person
the right to continued employment or service with the Company or its Affiliates,
or any rights as a shareholder except as to shares of Stock actually issued
under the Plan. The loss of existing or potential profit in Awards will not
constitute an element of damages in the event of termination of employment or
service for any reason, even if the termination is in violation of an obligation
of the Company or Affiliate to the Participant.


(8)Section 409A.


(A)Awards under the Plan are intended to be exempt from or otherwise satisfy the
requirements of Section 409A of the Code so as to avoid the imposition of any
additional taxes or penalties under Section 409A of the Code. Where Section 409A
applies, to the fullest extent possible, the Plan, Awards under the Plan, and
terms contained in the Plan and Awards shall be interpreted in a manner
consistent with Section 409A. If the Administrator determines that an Award,
Award Agreement, payment, transaction or any other action or arrangement
contemplated by the provisions of the Plan would, if undertaken, cause a
Participant to become subject to any additional taxes or other penalties under
Section 409A of the Code, then unless the Administrator specifically provides
otherwise, such Award, Award Agreement, payment, transaction or other action or
arrangement shall not be given effect to the extent it causes such result and
the related provisions of the Plan and/or Award Agreement will be deemed
modified, or, if necessary, suspended in order to comply with the requirements
of Section 409A of the Code to the extent determined appropriate by the
Administrator, in each case without the consent of or notice to the Participant.
Notwithstanding any action or inaction by the Administrator, however, each
Participant is exclusively responsible for any tax consequences under Section
409A of the Code resulting from any Award, and neither the Company nor any
Affiliate shall have any obligation to indemnify or otherwise hold such
Participant (or any beneficiary) harmless from any or all of such taxes or
penalties.


(B)Unless otherwise provided by the Administrator in an Award Agreement or
otherwise, in the event that the timing of payments in respect of any Award
(that would otherwise be considered “deferred compensation” subject to Section
409A of the Code) would be accelerated or otherwise paid by reference to the
occurrence of  a Change in Control, no such acceleration or payment shall be
permitted unless the event giving rise to the Change in Control satisfies the
definition of a change in the ownership or effective control of a corporation,
or a change in the ownership of a substantial portion of the assets of a
corporation pursuant to Section 409A of the Code and the Award shall instead be
paid (in the form of payment determined by the Administrator) pursuant to the
other distribution dates or events generally applicable to the payment of the
Award and which are in any event permissible distribution dates and events under
Section 409A of the Code.







--------------------------------------------------------------------------------





b.
AWARDS REQUIRING EXERCISE



(1)Term And Manner Of Exercise. The term of each Award requiring exercise shall
not exceed ten (10) years from the date of grant (five (5) years, in the case of
an ISO granted to an Employee described in Section 422(b)(6) of the Code);
provided, however, that except in the case of any ISO, the term of any
Stock-based Award requiring exercise will be automatically extended if it would
otherwise expire on a date when the exercise is prohibited by Applicable Laws,
but only until the 30th day after expiration of the prohibition. Unless the
Administrator expressly provides otherwise, (a) an Award requiring exercise by
the holder will not be deemed to have been exercised until the Administrator
receives notice of exercise (in form acceptable to the Administrator) by the
appropriate person and accompanied by any payment required under the Award,
including, without limitation, the payment of all Tax-Related Items; and (b) if
the Award is exercised by any person other than the Participant, the
Administrator may require satisfactory evidence that the person exercising the
Award has the right to do so and retains the right not to deliver the Stock
until the Administrator is satisfied as to the authority of the person
exercising such Award


(2)Exercise Price. The Administrator shall determine the exercise price of each
Stock Option; provided, that each Award requiring exercise must have an exercise
price that is not less than the Fair Market Value of the Stock subject to the
Award, determined as of the date of grant, except as necessary to maintain the
intrinsic value of substitute Awards in connection with a merger or acquisition
consummated by the Company. An ISO granted to an Employee described in Section
422(b)(6) of the Code must have an exercise price that is not less than 110% of
such Fair Market Value.


(3)Payment Of Exercise Price, If Any. Where the exercise of an Award is to be
accompanied by payment, the Administrator may determine the required or
permitted forms of payment, subject to the following: all payments will be by
cash or check acceptable to the Administrator, unless one of the following forms
of payment is permitted by the Administrator in its discretion in any specific
instance (with the consent of the optionee of an ISO, if allowing an additional
form of payment would cause the ISO to cease to qualify as an ISO), (i) through
the delivery of shares of Stock which have been outstanding for at least six
months (or such other period as established from time to time by the
Administrator in order to avoid adverse accounting treatment applying generally
accepted accounting principles) and which have a Fair Market Value equal to the
exercise price, (ii) through an election to surrender that number of shares for
which the Award is otherwise exercisable which have a Fair Market Value equal to
the exercise price, (iii) except when prohibited by Applicable Laws, by delivery
to the Company of a promissory note of the person exercising the Award, payable
on such terms as are specified by the Administrator (provided, however, that no
Participant who is a Board member or an “executive officer” of the Company
within the meaning of Section 13(k) of the Exchange Act shall be permitted to
pay the exercise price of an Option, or continue any extension of credit with
respect to the exercise price of an Option, with a loan from the Company or a
loan arranged by the Company in violation of Section 13(k) of the Exchange Act),
(iv) by delivery of an unconditional and irrevocable undertaking by a broker to
deliver promptly to the Company sufficient funds to pay the exercise price, (iv)
by such other method as the Administrator may permit, or (iv) by any combination
of the foregoing permissible forms of payment.


(4)Grant of Stock Options. Each Stock Option awarded under the Plan shall be
deemed to have been awarded as a non-ISO (and to have been so designated by its
terms) unless the Administrator expressly provides that the Stock Option is to
be treated as an ISO.


c.
AWARDS NOT REQUIRING EXERCISE



Awards of Restricted Stock, Restricted Stock Units and Unrestricted Stock may be
made in return for either (i) services determined by the Administrator to have a
value not less than the par value of the Awarded shares of Stock, or (ii) cash
or other property having a value not less than the par value of the Awarded
shares of Stock plus such additional amounts (if any) as the Administrator may
determine payable in such combination and type of cash, other property (of any
kind) or services as the Administrator may determine.




5.
EFFECT OF CERTAIN TRANSACTIONS



a.
CHANGE IN CONTROL



In the event of a Change in Control, the following provisions shall apply.


(1)Outstanding Awards with Time-Based Vesting. All outstanding Awards subject to
vesting based on the Participant’s continued service over a period of time
(“Time-Based Awards”) shall be assumed by the surviving or





--------------------------------------------------------------------------------





acquiring entity, or its Affiliates (the “Continuing Entity”), or substituted
for new cash or equity-based awards of such Continuing Entity, as provided in
the merger or acquisition agreement, or if no such assumption or substitution is
provided for, all outstanding Time-Based Awards shall become fully vested and,
to the extent applicable, exercisable and all forfeiture restrictions on such
Awards shall lapse. To the extent that any Time-Based Awards are to be assumed
or substituted, the Administrator may provide that the vesting of any unvested
portion of any one or more of such Awards will automatically accelerate upon a
Participant’s involuntary termination.


(2)Outstanding Awards with Performance-Based Vesting. All outstanding unvested
Awards subject to vesting based on the achievement of performance criteria
(“Performance-Based Awards”) shall vest as of the effective date of the Change
in Control (i) at the actual achievement level, based on the actual achievement
of such performance criteria, as of the effective date of the Change in Control
or the most recent practicable date immediately prior to the effective date of
the Change in Control on which the performance criteria may be measured prior to
such effective date, as reasonably determined by the Committee in good faith,
including any reasonable assumptions, adjustments or projections related to such
performance criteria, or (ii) if the achievement level of the performance
criteria cannot be ascertained at such time, at the target level applicable to
the Award, and in either case, prorated based on the Participant’s service with
the Company or the Affiliate between the commencement of the performance period
and the date of the Change in Control. Any unvested portion of any outstanding
Performance-Based Award that does not become vested in connection with a Change
in Control in accordance with this Section 5.a(2) shall terminate and cease to
be outstanding as of the effective date of the Change in Control, without
payment of any consideration to the Participant.


(3)Cancellation of Awards. In connection with a Change in Control, the
Administrator may, in its sole discretion, but shall not be obligated to,
provide for cancellation of all or any portion of any one or more outstanding
Awards and payment to the holders of such Awards, with respect to the portion of
such Awards that are vested as of such cancellation (including, without
limitation, any Awards that would vest in accordance with the terms of such
Award or in accordance with this Section 5.a(1) or (2) hereof, as applicable),
the value of the vested portion of such Awards, if any, as determined by the
Administrator (which value, if applicable, may be based upon the per-share
consideration received or to be received by the holders of the shares of Stock
upon the occurrence of the Change in Control (the “Change in Control
Consideration”), including, without limitation, in the case of an outstanding
Option or SAR, a cash payment in an amount equal to the excess, if any, of the
Change in Control Consideration over the per-share exercise price or SAR base
price, as applicable, of such Option or SAR, multiplied by the number of shares
of Stock underlying the vested portion of each such Option or SAR. Payments to
holders with respect to the vested portion of such cancelled Awards pursuant to
this Section 5.a(3) shall be made in cash or, in the sole discretion of the
Administrator, in such other form of consideration necessary for such holders to
receive the property, cash, securities, and/or other consideration (or any
combination thereof) as such holders would have been entitled to receive upon
the occurrence of the Change in Control as if such holders had been, immediately
prior to such Change in Control, the holder of the number of Shares covered by
the vested portion of such cancelled Awards (less any applicable exercise price
or SAR base price). The unvested portion of any outstanding Award, and the
vested portion of any Option or SAR having an exercise price or base price equal
to, or in excess of, the Change in Control Consideration, may be canceled and
terminated without any payment or consideration therefor.


For purposes of Section 5.a(1) above, the assumption or substitution of an Award
may include conversion of the Stock underlying such Award into shares of the
continuing entity, or, subject to any limitations or reductions as may be
necessary to comply with Section 409A of the Code, into cash, property or other
securities having an equivalent value as the Award, which conversion shall not
affect any continued vesting requirements of the Award (other than as provided
in Clause (1) above upon a Participant’s involuntary termination). For the
avoidance of doubt, any such substitution of an Award shall not provide for the
acceleration of any vesting requirements of the Award (other than as provided in
Clause (2) above upon a Participant’s involuntary termination) and no Awards
shall vest solely as a result of such assumption or substitution.


b.
CHANGES IN AND DISTRIBUTIONS WITH RESPECT TO THE STOCK



In the event of (1) any dividend (other than regular cash dividends) or other
distribution (whether in the form of cash, Stock, other securities or other
property), stock split, reverse stock split, reorganization, merger,
consolidation, split-up, split-off, spin-off, combination, repurchase or
exchange of shares of Stock or other securities of the Company,
recapitalization, or other similar corporate transaction or event or change in
the Company's capital structure that affects the shares of Stock (including a
Change in Control); or (2) unusual or nonrecurring events affecting the Company,
including changes in Applicable Laws, that the Administrator determines, in its
sole discretion, could result in substantial dilution or enlargement of the
rights intended to be granted to, or available for, Participants (any event in
(1) or (2), an “Adjustment Event”), the Administrator will make such appropriate
substitution or adjustments, if any, as deems equitable, to any or all of (A)
the maximum number of shares of Stock or kind of other securities that may be
delivered under the Plan under Section 2.a. or any Sub-Plan; (B) the maximum
share limits described in Section 2.c.; and (C) the terms of any outstanding
Awards, including (i)





--------------------------------------------------------------------------------





the number of shares of Stock and kind of securities subject to Awards then
outstanding or subsequently granted, (ii) any exercise prices relating to Awards
and (iii) any other provision of Awards affected by such change, including
without limitation, any applicable performance measures; provided, however, that
in the case of any “equity restructuring” (within the meaning of the Financial
Accounting Standards Board Accounting Standards Codification Topic 718 (or any
successor pronouncement thereto)), the Administrator shall make an equitable or
proportionate adjustment to outstanding Awards to reflect such equity
restructuring.


6.
CONDITIONS ON DELIVERY OF STOCK



a.
LEGAL REQUIREMENTS



The Company’s obligation to deliver or register with its transfer agent any
shares of Stock issued pursuant to the Plan or to remove any restriction from
shares of Stock previously delivered or registered shall be subject to all
Applicable Laws and to such approvals by governmental agencies as may be
required. Notwithstanding any terms or conditions of any Award to the contrary,
the Company shall be under no obligation to offer to sell or to sell, and shall
be prohibited from offering to sell or selling, any Stock pursuant to an Award
unless such Stock has been properly registered for sale pursuant to the
Securities Act or unless the Company has received an opinion of counsel (if the
Company has requested such an opinion), satisfactory to the Company, that such
Stock may be offered or sold without such registration pursuant to an available
exemption therefrom and the terms and conditions of such exemption have been
fully complied with. The Company shall be under no obligation to register for
sale under the Securities Act any of the Stock to be offered or sold under the
Plan. The Administrator shall have the authority to provide that all Stock
issued under the Plan shall be subject to such stop-transfer orders and other
restrictions as the Administrator may deem advisable under the Plan, the
applicable Award Agreement, U.S. and/or non-U.S. securities laws, or the rules,
regulations and other requirements of the U.S. Securities and Exchange
Commission, any securities exchange or inter-dealer quotation system on which
the securities of the Company are listed or quoted and any other Applicable Laws
and other requirements, and, without limiting the generality of this Section 6,
the Administrator may cause such Stock issued under the Plan in book-entry form
to be held subject to the Company’s instructions or subject to appropriate
stop-transfer orders. Notwithstanding any provision in the Plan to the contrary,
the Administrator reserves the right to add any additional terms or provisions
to any Award granted under the Plan that the Administrator, in its sole
discretion, deems necessary or advisable in order that such Award complies with
the legal requirements of any governmental entity to whose jurisdiction the
Award is subject. The Company may require that any registration or certificates
evidencing Stock issued under the Plan be subject to an appropriate notation or
bear an appropriate legend reflecting any restriction on transfer applicable to
such Stock.


b.
COMPANY CHARTER AND BY-LAWS; OTHER COMPANY POLICIES



This Plan and all Awards granted hereunder are subject to the charter and
by-laws of the Company, as they may be amended from time to time, and all other
Company policies duly adopted by the Board, the Administrator or any other
committee of the Board and in effect from time to time regarding the
acquisition, ownership or sale of shares of Stock by Employees and other service
providers, including, without limitation, policies intended to limit the
potential for insider trading and to avoid or recover compensation payable or
paid on the basis of inaccurate financial results or statements, employee
conduct, and other similar events.


7.
NON-U.S. PARTICIPANTS



With respect to Participants who reside or work outside of the U.S., the
Administrator may, in its sole discretion, amend the terms of the Plan and
create or amend Sub-Plans or amend outstanding Awards with respect to such
Participants in order to conform such terms with the requirements of local law,
to obtain more favorable tax or other treatment for a Participant or the Company
or any Affiliate, or to facilitate administration of the Plan.


8.
NON-LIMITATION OF THE COMPANY'S RIGHTS



The existence of the Plan or the grant of any Award shall not in any way affect
the Company's right to award a person bonuses or other compensation in addition
to Awards under the Plan.


9.
GOVERNING LAW



The Plan shall be construed in accordance with the laws of the Commonwealth of
Massachusetts, without giving effect to the conflict of laws provisions thereof.





--------------------------------------------------------------------------------







10.
SEVERABILITY



If any provision of the Plan or any Award or Award Agreement is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Administrator, such provision shall be construed or deemed
amended to conform to Applicable Laws, or if it cannot be construed or deemed
amended without, in the determination of the Administrator, materially altering
the intent of the Plan or the Award, such provision shall be construed or deemed
stricken as to such jurisdiction, Person or Award and the remainder of the Plan
and any such Award shall remain in full force and effect.


11.
OBLIGATIONS BINDING ON SUCCESSORS



The obligations of the Company under the Plan shall be binding upon any
successor corporation or organization resulting from the merger, consolidation
or other reorganization of the Company, or upon any successor corporation or
organization succeeding to substantially all of the assets and business of the
Company.


12.
CLAWBACK/RECOUPMENT



All Awards shall be subject to reduction, cancellation, forfeiture or recoupment
to the extent necessary to comply with (i) any clawback, forfeiture or other
similar policy adopted by the Board or the Administrator as in effect at the
time of the applicable Award grant; and (ii) Applicable Laws. Further, to the
extent that the Participant receives any amount in excess of the amount that the
Participant should otherwise have received under the terms of the Award for any
reason (including, without limitation, by reason of a financial restatement,
mistake in calculations or other administrative error), the Participant shall be
required to repay any such excess amount to the Company.


13.
DEFINED TERMS



The following terms, when used in the Plan, shall have the meanings and be
subject to the provisions set forth below:


“Adjustment Event”: Has the meaning ascribed to it in Section 5(b) hereof.


“Administrator”: The Board or, if one or more has been appointed, the Committee,
including their delegates (subject to such limitations on the authority of such
delegates as the Board or the Committee, as the case may be, may prescribe). The
senior Legal and Human Resources representatives of the Company shall also be
the Administrator, but solely with respect to ministerial tasks related hereto.


“Affiliate”: Any corporation or other entity owning, directly or indirectly, 50%
or more of the outstanding Stock of the Company, or in which the Company or any
such corporation or other entity owns, directly or indirectly, 50% of the
outstanding capital stock (determined by aggregate voting rights) or other
voting interests, and which also meets the requirements of an “affiliate” within
the meaning of Rule 12b-2 promulgated under the Exchange Act.


“Award”: Any or a combination of the following:


(i)
Stock Options.



(ii)
SARs.



(iii)
Restricted Stock.



(iv)
Unrestricted Stock.



(v)
Restricted Stock Unit.



“Applicable Laws” The requirements relating to the administration of
equity-based awards, and the related shares of Common stock under U.S. state
corporate laws, U.S. federal and state and non-U.S. securities laws, the Code,
the rules of any stock exchange or quotation system on which the Stock is listed
or quoted and the applicable laws of any non-U.S. country or jurisdiction where
Awards are, or will be, granted under the Plan.







--------------------------------------------------------------------------------





“Award Agreement”: The document or documents by which each Award is evidenced,
electronically or otherwise.


“Board”: The Board of Directors of the Company.


“Change in Control”: Any of:


(i)any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Company or any corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportion as their ownership of stock in the Company) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing fifty percent (50%) or
more of the combined voting power of the Company’s then outstanding securities;


(ii)an acquisition, consolidation or merger if all or substantially all of the
beneficial owners of the outstanding stock of the Company and the combined
voting power of the outstanding voting securities of the Company entitled to
vote generally in the election of Board members immediately prior to such
transaction do not own beneficially, directly or indirectly, and in
substantially the same proportion, more than 50% of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
Board members, as the case may be, of the corporation resulting from such
transaction;


(iii)a sale or transfer of all or substantially all the Company's assets;


(iv)a dissolution or liquidation of the Company; or


(v)if, over a period of twenty-four (24) consecutive months or less there is
change in the composition of the Board such that a majority of the Board members
(rounded up to the next whole number, if a fraction) ceases, by reason of one or
more actual or threatened proxy contests for the election of Board members, to
be composed of individuals who either (i) have been Board members continuously
since the beginning of that period, or (ii) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
described in the preceding clause (i) who were still in office at the time that
election or nomination was approved by the Board.


Notwithstanding clauses (i) through (v) above, none of the following shall
constitute a “Change in Control” for purposes of this definition:


(x)    the shares of Stock or the voting securities of the Company entitled to
vote generally in the election of Board members are acquired directly from the
Company in a capital raising transaction;


(y)    the shares of Stock or the voting securities of the Company entitled to
vote generally in the election of Board members are acquired by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company; or


(z)    (A) the beneficial owners of the outstanding shares of Stock, and of the
securities of the Company entitled to vote generally in the election of Board
members, immediately prior to such transaction beneficially own, directly or
indirectly, in substantially the same proportions immediately following such
transaction more than 50% of the outstanding shares of common stock and of the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of the members of the board of directors of the
corporation (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company's
assets either directly or through one or more subsidiaries) resulting from such
transaction and (B) at least a majority of the members of the board of directors
of the corporation resulting from such transaction were members of the board of
directors at the time of the execution of the initial agreement, or of the
action of the Board, authorizing such transaction.


“Code”: The U.S. Internal Revenue Code of 1986, as from time to time amended and
in effect, or any successor statute as from time to time in effect. Reference in
the Plan to any section of the Code shall be deemed to include any regulations
or other interpretative guidance under such section, and any amendments or
successor provisions to such section, regulations or guidance.


“Committee”: The Executive Compensation and Human Resources Committee of the
Board, or any other committee or committees of the Board (including any
subcommittee thereof) appointed or authorized by the Board to make Awards and
otherwise to administer the Plan. To the extent required to comply with the
provision of Rule 16b-3 promulgated





--------------------------------------------------------------------------------





under the Exchange Act, it is intended that each member of the Committee shall,
at the time such member takes any action with respect to an Award under the Plan
that is intended to qualify for the exemptions provided by Rule 16b-3
promulgated under the Exchange Act be a Qualifying Director. However, the fact
that a Committee member shall fail to qualify as a Qualifying Director shall not
invalidate any Award granted by the Committee that is otherwise validly granted
under the Plan.


“Company”: Boston Scientific Corporation, a Delaware corporation, and any
successor thereto.


“Disability”: Permanent and total disability as determined under the long-term
disability program of the Company or the Affiliate in which the Participant is
eligible to participate, or, in the absence of such a plan, the complete and
permanent inability of the Participant by reason of illness or accident to
perform the duties of the occupation at which the Participant was employed or
served when such disability commenced. Any determination of whether Disability
exists in the absence of a long-term disability plan shall be made by the
Company (or its designee) in its sole and absolute discretion. Notwithstanding
the foregoing, (a) for purposes of ISO granted under the Plan, “Disability”
means that the Participant is disabled within the meaning of Section 22(e)(3) of
the Code, and (b) with respect to an Award that is subject to Section 409A of
the Code where the payment or settlement of the Award will be made on or by
reference to the Participant’s Disability, solely for purposes of determining
the timing of payment, no such event will constitute a Disability for purposes
of the Plan or any Award Agreement unless such event also constitutes a
“disability” as defined under Section 409A of the Code.


“Effective Date”: October 1, 2020.


“Employee”: Any person who is employed by the Company or an Affiliate.


“Exchange Act”: The U.S. Securities Exchange Act of 1934, as amended. Reference
in the Plan to any section of the Exchange Act shall be deemed to include any
regulations or other interpretative guidance under such section, and any
amendments or successor provisions to such section, regulations or guidance.


“Fair Market Value”: The closing price of a share of Stock as reported on the
New York Stock Exchange, Inc. on the relevant date (or the first preceding
trading date for which a closing price was reported, if there was no closing
price reported for the relevant date) or if the Stock is not listed on a
national securities exchange or quoted in an inter-dealer quotation system the
amount determined by the Administrator acting in good faith, under a reasonable
methodology and reasonable application in compliance with Section 409A of the
Code to the extent such determination is necessary for Awards under the Plan to
comply with, or be exempt from, Section 409A of the Code. Notwithstanding the
foregoing, for purposes other than determining the exercise price of a
Stock-Based Award, Fair Market Value means, as of any date, the fair market
value of a share of Stock, as reasonably determined by the Company, which may
include, without limitation, the closing sales price on the trading day
immediately prior to or on such date, or a trailing average of previous closing
prices prior to such date.


“Family Member”: An individual or entity included as a “family member’’ within
the meaning of the U.S. Securities and Exchange Commission’s Form S-8
Registration Statement Under the Securities Act.


“ISO”: A Stock Option intended to be an “incentive stock option” within the
meaning of Section 422 of the Code.


“Minimum Vesting Conditions”: With respect to any Stock-based Award, that
vesting of (or lapsing of restrictions on) such Award does not occur prior to
the first anniversary of the date of grant (or the date of commencement of
employment or service, in the case of a grant made in connection with a
Participant’s commencement of employment or service), other than (i) in
connection with a Change in Control, as provided in 5.a. hereof, (ii) as a
result of a Participant’s death or Disability, (iii) Awards that are granted as
substitute Awards pursuant to Section 2.a.(5); provided, however, that an Award
need not be subject to such condition so long as the number of shares of Stock
underlying such Award, together with the number of shares of Stock underlying
any other Stock-based Award granted without being subject to such condition does
not exceed 5% of the Plan share reserve set forth in Section 2(a) (the “Minimum
Vesting Condition Carve Out Amount”).


“Minimum Vesting Condition Carve Out Amount”: Has the meaning ascribed to it in
the definition of “Minimum Vesting Conditions” in this Section 13.


“Non-Employee Director”: A member of the Board who is not an employee of any
member of the Company or an Affiliate.


“Participant”: An Employee, a Non-Employee Director or other person providing
services to the Company or its





--------------------------------------------------------------------------------





Affiliates who may be offered securities registrable pursuant to a Registration
Statement on Form S-8 under the Securities Act who is granted an Award under the
Plan.


“Performance Award”: An Award that is subject to vesting based on the attainment
of Performance Criteria.


“Performance Criteria”: Specified criteria the satisfaction of which is a
condition for the exercisability, vesting or full enjoyment of an Award and
comprised of a measure of performance relating to the specified criteria, which
may include, but is not limited to, any of the following (determined either on a
consolidated basis or, as the context permits, on a market, peer group or other
comparative index, functional, divisional, subsidiary, line of business, project
or geographical basis or in combinations thereof): (i) sales; revenues; assets;
liabilities; costs; expenses; earnings before or after deduction for all or any
portion of interest, taxes, depreciation, amortization or other items, whether
or not on a continuing operations or an aggregate or per share basis; return on
equity, investment, capital or assets; one or more operating ratios; borrowing
levels, leverage ratios or credit ratings; market share; capital expenditures;
cash flow; free cash flow; working capital requirements; stock price;
stockholder return; sales, contribution or gross margin, of particular products
or services; particular operating or financial ratios; customer acquisition,
expansion and retention; or any combination of the foregoing; or (ii)
acquisitions and divestitures (in whole or in part); joint ventures and
strategic alliances; spin-offs, split-ups and the like; reorganizations;
recapitalizations, restructurings, financings (issuance of debt or equity) and
refinancings; transactions that would constitute a change of control; or any
combination of the foregoing. A Performance Criterion measure and targets with
respect thereto determined by the Administrator need not be based upon an
increase, a positive or improved result or avoidance of loss.


“Plan”: The Boston Scientific Corporation Amended and Restated 2011 Long-Term
Incentive Plan, as set forth herein, as from time to time amended and in effect.


“Qualifying Director”: A person who is, with respect to actions intended to
obtain an exemption from Section 16(b) of the Exchange Act pursuant to Rule
16b-3 under the Exchange Act, a “non-employee director” within the meaning of
Rule 16b-3 under the Exchange Act.


“Restricted Stock”: An Award of Stock subject to forfeiture to the Company if
specified conditions are not satisfied.


“Restricted Stock Unit”: An unfunded and unsecured promise to deliver shares of
Stock, cash, or other securities upon attainment of specified conditions or on a
deferred basis following the attainment of the conditions, as specified in the
Award Agreement.


“Retirement”:


With respect to Awards granted on or prior to December 31, 2011: Unless the
Administrator expressly provides otherwise, cessation of employment or other
service relationship with the Company and its Affiliates if, as of the date of
such cessation, (i) the Participant has attained age 50, (ii) the Participant
has accrued at least five years of service with the Company and its Affiliates,
and (iii) the sum of the Participant’s age and years of service as of such date
equals or exceeds 62.


With respect to Awards granted on or after January 1, 2012: Unless the
Administrator expressly provides otherwise, cessation of employment or other
service relationship with the Company and its Affiliates if, as of the date of
such cessation, (i) the Participant has attained age 55, (ii) the Participant
has accrued at least five years of service with the Company and its Affiliates,
and (iii) the sum of the Participant’s age and years of service as of such date
equals or exceeds 65.


“SARs”: Rights entitling the holder upon exercise to receive cash or shares of
Stock, as the Administrator determines, equal to a function (determined by the
Administrator using such factors as it deems appropriate) of the amount by which
the Stock has appreciated in value since the date of the Award.


“Securities Act”: The U.S. Securities Act of 1933, as amended. Reference in the
Plan to any section of the Securities Act shall be deemed to include any
regulations or other interpretative guidance under such section, and any
amendments or successor provisions to such section, regulations or guidance.


“Stock”: The Common Stock of the Company, par value USD 0.01 per share (and any
stock or other securities into which such Stock may be converted or into which
it may be exchanged).


“Stock Options”: Options entitling the recipient to acquire shares of Stock upon
payment of the exercise price.







--------------------------------------------------------------------------------





“Sub-Plan”: Any sub-plan to the Plan that has been adopted by the Board or the
Administrator for the purpose of (i) permitting the offering of Awards to
Employees outside the U.S., (ii) to facilitate the administration of the Plan
or (iii) to obtain favorable tax treatment. Each Sub-Plan shall be designed to
comply with Applicable Laws to offerings in foreign jurisdictions. Although any
Sub-Plan may be designated a separate and independent plan from the Plan in
order to comply with Applicable Laws, the Plan share reserve and the other
limits specified in Section 3 shall apply in the aggregate to the Plan and any
Sub-Plan adopted hereunder, and the Minimum Vesting Condition shall apply to any
Awards granted under any such Sub-Plan, unless prevented by Applicable Laws, in
which case, they will be granted pursuant to the Minimum Vesting Condition Carve
Out Amount.


“Tax-Related Items”: Any U.S. federal, state, and/or local taxes and/or any
non-U.S. taxes (including, without limitation, income tax, social insurance
contributions (or similar contributions), payroll tax, fringe benefits tax,
payment on account, employment tax, stamp tax and any other tax or tax-related
item related to participation in the Plan and legally applicable to a
Participant, including any employer liability for which the Participant is
liable pursuant to Applicable Laws or the applicable Award Agreement.


“Unrestricted Stock”: An Award of Stock not subject to any restrictions under
the Plan and which shall be granted from the Minimum Vesting Condition Carve-Out
Amount.


“U.S.”: United States of America.





